722 S.E.2d 593 (2012)
Joan F. TRIVETTE and Terry Trivette, Husband and Wife
v.
Peter Edward YOUNT.
No. 32A12.
Supreme Court of North Carolina.
March 8, 2012.
Thomas J. Doughton, Winston-Salem, for Yount, Peter Edward.
Stephen M. Kapral, Jr., Hickory, for Trivette, Joan F., et al.

ORDER
Upon consideration of the petition for discretionary review, filed by Defendant on the 24th of January 2012 in this matter pursuant to G.S. 7A-31 and the Appellate Rule 16(b) as to issues in addition to those presented as the basis for the dissenting opinion in the Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals: the petition for discretionary review as to additional issues is
"Allowed by order of the Court in conference, this the 8th of March 2012."
Therefore the case is docketed as of the date of this order's certification. Briefs of the respective parties shall be submitted to this Court within the times allowed and in the manner provided by Appellate Rule 15(g)(2).